Citation Nr: 1106050	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In a May 2006 decision, the Board denied the Veteran's appeal as 
to the issue of service connection a low back disability.  He 
appealed that decision to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In a December 2007 decision, the 
Veterans Court vacated the May 2006 Board decision as to that 
issue and remanded the matter to the Board 

The reason that the Veterans Court vacated and remanded the issue 
was that a December 2002 VA examination, relied upon by the 
Board, failed to express an opinion as to whether the Veteran's 
service-connected right knee disability aggravated his back 
condition.  Thus, the examination was found to be not adequate 
and VA had failed to fulfill its duty to assist the Veteran in 
obtaining evidence to substantiate his claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; see also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

Following that decision, the Board remanded the matter to the 
agency of original jurisdiction (AOJ) in May 2008 with 
instructions to afford the Veteran another examination and obtain 
an opinion as to the probability that his right knee disability 
aggravated his back condition.  An examination was conducted in 
August 2008.  That examination report contains the question 
posed, the answer to the question, and the rationale as follows 
(original all in upper case):  

A STANDARD MEDICAL OPINON WAS REQUESTED.  PROVIDERS RESTATEMENT 
OF REQUESTED MEDICAL OPINION.  THIS IS NOT THE MEDICAL OPINION 
ITSELF:  WHETHER IT IS AT LEAST AS LIKELY AS NOT THAT SUCH 
DISABILTY WAS AGGRAVATED BY A SERVICE CONNECTED DISABILITY was 
permanently aggravated by CONTUSION OF RIGHT KNEE 1987.  

And further along:

(NONSTANDARD EXAMINERS MEDICAL OPINION)  
THE CONDITION/DISABILITY WHETHER IT IS AS 
LIKLEY (sic) AS NOT THAT SUCH DISABILITY 
WAS AGGRAVATED BY A SERVICE CONNECTED 
DISABILITY WAS IS NOT CAUSED BY OR A RESULT 
OF CONTUSION RIGHT KNEE 1987.  RATIONALE 
FOR OPINION GIVEN:  THE HISTORY AND EXAM BY 
MY CLINICAL EXPERTISE AND EXPERIENCE AS AN 
ORTHOPEDIC SURGEON DICTATES THIS OPINION.  

Because it is unclear what the examiner was stating, in March 
2009 the Board remanded the matter for another examination and 
opinion.  In that remand, the Board instructed the AOJ to afford 
the Veteran another examination, the examiner to identify all 
disorders of the Veteran's lumbar spine, and the examiner to 
address the very specific question "Whether the Veteran's 
service connected right knee disability (instability of the right 
knee previously evaluated as arthritis of the right knee) has 
increased the severity of any identified disorder of the 
Veteran's lumbar spine beyond that of the natural progression of 
such disorder."

In a request for the examination, the AOJ posed this question 
verbatim.  The examination was conducted in May 2009.  The 
examination report includes a request to address the Board's 
specific question, verbatim.  In that initial report, the 
examiner did not address the question at all.  

Recognizing this error, the AOJ returned the claims file and the 
report to the examiner and asked that the examiner address a 
different, less specific question.  The AOJ, as shown by a 
document printed on June 5, 2010, instructed as follows:  "The 
examiner must indicate if the spine disability is secondary to 
the right knee disability."  

In a July 2010 addendum, the examiner provided two and one-half 
pages of historical facts, including medical findings and 
quotations as to what other medical professionals had found.  As 
an opinion, he stated as follows:  

It is less likely that the lumbar spine 
disability is secondary to the Rt knee 
disability.  Rationale is based upon review 
of test results, history, PE and clinical 
common sense.  The MRI finding suggest a 
significant wear and tear of the lumbar 
spine itself, predisposed and facilitated 
by his occupational activities.  It is not 
possible for me to state here if the 
service related incident of fall in 1987 
while playing Frisbee in 1987 was an 
initiating factor of his back condition 
because even if he complained of "recurrent 
back pain" in 1988, the history as quoted 
in the progress notes from WPBVAMC, dates 
his back symptoms to start in 1997.  

This answer does not answer the question that the Board asked in 
the March 2009 remand.  He discusses whether an in-service event 
caused the back condition and the effect of the Veteran's 
occupational activities, but he does not address whether the 
Veteran's service-connected right knee disability (instability of 
the right knee previously evaluated as arthritis of the right 
knee) has increased the severity of any identified disorder of 
the Veteran's lumbar spine beyond that of the natural progression 
of the disorder.  The word "secondary" encompasses causation 
and aggravation.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).  That is, asking whether his spine disability is 
secondary to the right knee disability does not differentiate 
between whether the right knee condition caused the back 
condition or aggravated the back condition.  Whether a service-
connected condition has aggravated a nonservice-connected 
condition amounts to whether the service-connected condition has 
increased the severity of the nonservice-connected condition 
beyond the natural progress of the nonservice-connected 
condition.  That was the question to which the Board sought an 
answer and that was the problem that the Veterans Court 
identified in its November 2007 decision.  

It is impossible to determine from this addendum opinion what the 
examiner was answering because he did not distinguish between 
causation and aggravation but used the broad term "secondary" 
which encompasses both.  Compounding this discrepancy is that the 
examiner spent the bulk of the opinion addressing whether an in-
service event was an initiating factor, which is another way of 
referring to causation in service.  This indicates that the 
examiner did not make the distinction which was required by the 
March 2009 remand and the Court's order.  

Furthermore, even if one were to insert the Board's question in 
place of the question that the AOJ substituted, the examination 
would be inadequate because the examiner's opinion is not 
supported by a rationale.  Stating that the Veteran's 
occupational activities were a factor in his low back condition 
does not explain why his service-connected knee condition 
aggravated or did not aggravate a low back condition.  Whatever, 
the examiner's conclusion, the rationale must explain the 
conclusion.  

There thus has not been substantial compliance with the 
instructions in the March 2009 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  More importantly, the record does not 
contain the evidence necessary to decide the Veteran's claim.  On 
remand, the Veteran's claims file must be provided to the 
examiner who examined him in May 2009 and the examiner must 
answer the question that the Board asks.  In the event that this 
examiner is not available, the Veteran must be afforded another 
VA examination.  Given the results of the August 2008 
examination, and as detailed by the Board in its March 2009 
remand, an examiner other than the one who examined him in August 
2008 should conduct the examination if the examiner who examined 
him in May 2009 is not available.  

In this regard, it is important to note that this case has been 
returned to Board by the Court on this very question and, based 
on a series of recent Court determinations, it is clear that the 
Court would vacate a Board decision based on the current evidence 
of record.  The Board wishes to avoid further litigation of this 
subject.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician 
who examined the Veteran in May 2009 (if that 
physician is not available, then schedule the 
Veteran for a VA joints examination of his 
low back by an examiner other than the 
examiner who examined him in August 2008).  
Based on review of the entire claims file, 
and the results of another examination if 
such examination is necessary, the examiner 
must address the specific question as 
follows:

Whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's service-connected 
right knee condition (instability of the 
right knee previously evaluated as 
arthritis of the right knee) has 
increased the severity of any identified 
condition of the Veteran's lumbar spine 
beyond that of the natural progression 
of such condition of the lumbar spine.  

The examiner must provide a rationale for any 
opinion offered and that rationale must 
explain the examiner's conclusion.  

2.  Then, the AOJ must ensure that the 
examiner has provided the requested opinion.  
If the requested opinion has not been 
provided, the AOJ must return the report and 
claims file to the examiner for the requested 
opinion, without paraphrasing or adding to 
the question that the Board has asked, or 
provide the Veteran with another examination 
and obtain an opinion to the question asked 
by the Board.  

3.  Then, readjudicate the issue on appeal.  
If the benefit sought by the Veteran is not 
granted in full, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


